Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an incorrectly answered question selection unit which selects one or more questions”…”a choice extraction unit which extracts correct answers”…”a checking question generation unit which generates one or more checking questions”…”a checking study provision unit which provides study of the incorrectly answered questions”…”a number-of-questions determination unit which determines a number of questions” in claims 1 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-10  are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 10-2015-0108503), for citations, examiner herein relies on translated copy filed on 02/26/2020 along with IDS, in view of Lee (KR 10-2003-0053415), for citations, examiner herein relies on translated copy filed on 02/26/2020.


	In regards to claim 1, Choi teaches, A device comprising: (Figure 1, abstract)
an incorrectly answered question selection unit which selects one or more questions incorrectly answered by a user 5from among questions provided to the user; (Fig. 3, step S130, page 8-9, The user terminal will input the solution through the input means to the text box (21b). That is, by multiple user terminals inputting the reply (Rl) about the subjective question and transmitting in the system server the reply event is generated (S12O).Reply (Rl) which are according to due to multiple user terminals and are inputted include the incorrect answer the correct answer (NIMBY) can be included. In the present invention, it is any kind of incorrect answers were input to have the meaning of being important. Also see fig. 4b and first two paragraphs of page 9)
a checking question generation unit which generates 10one or more checking questions designed to allow the user to study the incorrectly answered questions by allocating the extracted choices …and (See fig. 3, page 9, Next, in the incorrect answer database in which the system server is constructed from the S130 step, the incorrect answer list is extracted and the objective problem can be constructed (S140). It is selected according to the correct answer in which the item of the objective problem is 
a checking study provision unit which provides study 15of the incorrectly answered questions by transmitting the generated checking questions to a user terminal.  (See page 9, The software in which the S140 step is installed in the system server is automatically formed by the objective item. Moreover, by constructing the objective problem since in constructing the objective problem the person who contributes questions for an examination terminal selects the incorrect answer list between incorrect answer recorded in the incorrect answer database and the incorrect answer list and the S140 step extracts it can be performed. Also see page 6, under effects of the invention, page 5, c, page 7-8, user terminal such as mobile device having mobile page, application software)
Choi does not specifically teach, a choice extraction unit which extracts correct answers as choices for the respective selected incorrectly answered questions; …so that the extracted choices become choices of the checking questions;
However, Lee further teaches, a choice extraction unit which extracts correct answers as choices for the respective selected incorrectly answered questions; … so that the extracted choices become choices of the checking questions; (See page 20, when generating new questions after answering the said questions wrong by the student previously, the correct answer choices are extracted such that they are reordered randomly in the list of answer choices when new question is generated)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the device of Choi to further 

In regards to claim 2, Choi-Lee teaches the device of claim 1, wherein: the choice extraction unit extracts incorrect answers, selected by the user, or incorrect answers and correct 20answers as the choices for the respective incorrectly answered questions; and the checking question generation unit generates the checking questions including the extracted choices. (See Choi fig. 4b, page 9, Next, in the incorrect answer database in which the system server is constructed from the S130 step, the incorrect answer list is extracted and the objective problem can be constructed (S140). It is selected according to the correct answer in which the item of the objective problem is previously inputted and the order where the erroneous answer rate is high among the incorrect answer list. Also see Lee page 20, when generating new questions after answering the said questions wrong by the student previously, the correct answer choices are extracted such that they are reordered randomly in the list of answer choices when new question is generated)


In regards to claim 3, Choi-Lee teaches the device of claim 1, wherein:  24the choice extraction unit determines correct answers or incorrect answers of extraction targets for the respective incorrectly answered questions, and extracts the determined answers as the choices; and  5the checking question generation unit generates the checking questions including the extracted choices. (See Choi fig. 4b, page 9, Next, in the incorrect answer database in which the system server is constructed from the S130 step, the incorrect answer list is extracted and the objective problem can be constructed (S140). It is selected according to the correct answer in which the item of the objective problem is previously inputted and the order where the erroneous answer rate is high among the incorrect answer list. Also see Lee page 20, when generating new questions after answering the said questions wrong by the student previously, the correct answer choices are extracted such that they are reordered randomly in the list of answer choices when new question is generated)


Claims 8-10 are similar in scope to claims 1-3, therefore, they are rejected under similar rationale as set forth above.


Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 10-2015-0108503), in view of Lee (KR 10-2003-0053415), and further in view of Wu (US 20150199400 A1)


In regards to claim 5, Choi-Lee teaches the device of claim 1.
Choi-Lee does not specifically teach, wherein the questions comprise one or more T-type questions each having a T (True)-type choice as a correct answer and one or more F- type questions each having an F (False)-type choice as a 20correct answer. 
However, Wu further teaches, wherein the questions comprise one or more T-type questions each having a T (True)-type choice as a correct answer and one or more F- type questions each having an F (False)-type choice as a 20correct answer. (See abstract and paragraph 24, (2) True/False.  Another form of automatically generated verification questions is one that requires a True/False answer.  It can be generated by either presenting a statement parsed from the document text to the user without change, in which case the correct answer will be True, or by negating a verb found within the statement and presenting the modified statement to the user, in which case the correct answer will be False.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the device of Choi-Lee to further comprise device taught by Wu because it would have been desirable to create question of many different types, thereby improving user learning (abstract, type of questions). 

In regards to claim 6, Choi-Lee-Wu teaches the device of claim 5, further comprising: a database (DB) which stores a T-type choice and one or more F-type choices for each of choices. (See Wu abstract, The questions may be generated 

In regards to claim 7, Choi-Lee-Wu teaches the device of claim 6, wherein the checking question generation unit: determines whether each of the questions is of a T- type or F-type and a correct answer number whenever the 5question is generated; if it is determined that the question is of a T-type, generates each of the checking questions by allocating a T- type choice to a choice corresponding to the correct answer number and allocating F-type choices to remaining choices;  10and if it is determined that the question is of an F-type, generates each of the checking questions by allocating an F- type choice to a choice corresponding to the correct answer number and allocating T-type choices to remaining choices. (See Choi fig. 3-4, page 9, Next, in the incorrect answer database in which the system server is constructed from the S130 step, the incorrect answer list is extracted and the objective problem can be constructed (S140). It is selected according to the correct answer in which the item of the objective problem is previously inputted and the order where the erroneous answer rate is high among the incorrect answer list. Also see page 6, under effects of the invention. See Lee page 20, when generating new questions after answering the said questions wrong by the student previously, the correct answer choices are extracted such that they are reordered randomly in the list of answer choices when new question is generated). Feature Choi-Lee is missing is t-type and f-type choice choice/questions. Further see Wu abstract and paragraph 24, (2) True/False.  Another form of automatically generated 

Claims 12-14 are similar in scope to claims 5-7, therefore, they are rejected under similar rationale as set forth above.


Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN S LEE/Primary Examiner, Art Unit 2177